Js 44 (sz oa/16)

purpose of initiating the civil docket sheet_

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court_ 'I`his form approved by the Jud.icial Conference of the United States in gSeptember 1974 is required for the use of the Clerk of Coui't for the

(SEE Bi/SZRUCTIONS ONNEXTPAGE OF UHS FORM)

 

I.|Sa} PLAIN'I'IFFS
U l ED STATES OF AMER|CA

(b) Colmty of Residence of First Listed Plai.ntiH
(LYCEPTIN U.S, PLA.MW CASES)

(Fimi Name, Addrsss and 1` telephone Number)

U .g.)DOJ, Clvi| Division, Federal Programs Branch, 1100 L St. NW
Washington, DC 20530; Joseph Borson, 202-514-1944; Kevin Sne||,

202-305-0924

DEFEND

Attorneys (IfKnown)

 

ANTS
THE STATE OF CAL|FORN|A
EDMUND GERALD BROWN, the Governor of Ca|ifornia
XA\/|ER BECERRA, the Attorney Genera| of Ca|ifornia

County of Residence of First Listed Defendant

Sacramento

(DV US. PLAINHFF CASES ONLD

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

 

H. BASIS OI~` JURISDICTION (Pzace an 'A" in onesz only)

 

m. CITIZENSHIP OF PRINCIPAL PARTI.ES (Place an "X’ in One Baxfor Plainnp"

(For Divarsity Ca.tes Only) and one Baxfar Defendant)
81 US Government 8 3 FederalQucstion P'l'l~` DEI` P'l'l~` DEl"
Plaintid` (U_S_ Governmai! Not a Party) Citizen of 'I`his State 8 l 8 l Inoorporawd or Principal Place 8 4 8 4
of Busi`ness lo 'I'his Smte

8 2 U S Governnmt 8 4 Diversity Citizen of Anotliu' State 8 2 8 2 Inoorponted and Principal Place 8 5 8 5

Defendant (Indicate Citizenship of Parties in Item IH) of Business 1n Another State
Citizen or Subjcct of a 8 3 8 3 Foru`gn Nation 8 6 8 6

Forei_'g Coimtrv

 

 

 

 

IV. NATURE OF SUIT (Place an "X” in Ona Box Only)
|MAFF

 

 

 

 

 

 

Cl.ick here for: Natu.re of Suit Code Descriptions,

 

 

 

 

 

 

TO}TS t;ijllllil;ilbiii!§!i‘ tji=li;{~inliji$'-
8 110 Insuranoe PERSONAL INJURY PERSONAL lNJURY 8 625 Drug Related Seiznre 8 422 Appnl 28 USC 158 8 375 False Clai.tns Act
8 120Marine 8 310Airplane 8 365 Personallnjury - ofPropcxty2l USC 881 8 423 Withdrawal 8 376Qui'l'am(31USC
8 130 Miller Act 8 315 Airplane Product Product liability 8 690 Other 28 USC 157 3729(3))
0 140 N¢gou'nble lnsmnne_m Liabniry cl 367 Healm can-1 g 400 smc Reappmnonmm
8 150 Recovery of Ovupayinent 8 320 Assault, Libel & Pharmaoeutical l'ROFER'I'Y RIGIIIS 8 410 Amitrust
& Enrorcnn¢ni of magian slander Pusonai injury m 820 copying g 430 Banks and Banking
8 151 Medicare Act 8 330 Federal F_mployers’ Product Liability 8 830 Patent 8 450 Cormnm‘oe
8 152 Recovery of Defaulted Liability 8 368 Asbestos Pusonal 8 840 'I`rademark 8 460 Deportaticm
Student Loans 8 340 Marinc Injury Product 8 470 Racketeer Influmced and
(Exclndns verm) cl 345 Mann¢ Prodm inability m s_oclAL sEcURIrY corrupt organizations
8 153 Recov€ry of Overpaymeot Liability PERSONAL PROPERTY 8 710 Fair labor S|andards 8 861 H]A (13955) 8 480 Consumu' Credi`t
of Vctuan’s Bene§ts 8 350 Motor Vehicle 8 370 Ot.her qud Act 8 862 Black leg (923) 8 490 Cable/Sat TV
8 160 Stockholders’ Suits 8 355 Motor Vehicle 8 371 Truth in lending 8 720 Labor/Man.agemeot 8 863 DIWC/DIWW (405(g)) 8 850 Secmities/Cominodities/
8 190 011th Cond'act Product liability 8 380 Othu' Pu’sonal Relations 8 864 SSID 'I`itle XVI F_xchange
8 195 Contract Product liability 8 360 Other Personal Property Dainage 8 740 Railway Labor Act 8 865 RSI (405(g)) 8 890 Otlier Statutory Actions
8 196 Franchise lnjury 8 385 Property Damage 8 751 l"amily and Mediail 8 891 Agiicultural Acts
8 362 Personal Injury- Product Liability Leave Act 8 893 Environmmtal Mattu's
Medical ce 8 790 Ottier labor litigation 8 895 Fmdom of In.t`ormation
l REAL FROI'ER'IY ClVlL RIGHTS PRISONER Pl':'lTl'IONS 8 791 Employee R:tiremmt FEDERAL 'l'AX SUI'IS Act
8 210 land Coodenmation 8 440 Other Civil Rights szeas Corpus: Incoine Security Act 8 870 'I'axes (`U S Plaintid` 8 896 Arbitntion
8 220 Foreclosure 8 441 Voting 8 463 Alien Detai.nee or Defmdant) 8 899 Administntive Procedure
8 230 Rent lease & Ejec’aneot 8 442 Euq)loyment 8 510 Motions to Vaate 8 871 IRS_'I`hird Party Act/Rcview or Appeal of
8 240 'I`orts to Land 8 443 Housiny Scntence 26 USC 7609 Agency Decision
8 245 Tort Product Liability Accommodaljons 8 530 General X 950 Constitutionality of
8 290 All Other le Property 8 445 Amer w/Disabiliti`es - 8 535 Death Penalty IMMIGRATION State Stztutes
Employmmt Other: 8 462 Naturalimtiori Applicati`on
8446Antr w/Disabililis- 8 540Mandanms&0\her 8465011\erlmmigration
other 8 550 Civil Rights Actions
8 448 Education 8 555 Prison Coridition
8 560 Civil Dctainee -
Cond.iti`ons of
Con£nenimt
V. ORIGIN (Placs an ‘X' m one Box only)
d 1 Original 8 2 Removed from 8 3 Remand.ed from 8 4 Reinstated or 8 5 Tmsfmed &om 8 6 Multid.istrict 8 8 Multidistrict
Proceedi.ng State Court Appellate Cou.it Reopened Another Disgic; Litigation - litigation -
(specify) 'I`ransfer Di.rect File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under Which you a.re filing (Do nat cite jurisdictional slatut¢s unless divmity):
28 U.S.C. §§ 1651, 2201 , and 2202
Brief description of cause:

Supremacy C|ause challenge to Ca|ifornia state statute

 

 

 

 

 

 

VII. REQUESTED lN 8 ci~rEcK 11= ms Is A cLAss AcTIoN DEl\LmD s CHECK YES only ifdemanded in complaint
COMPLAINT: UNDER RULE 23. F-RCv-P- O-OO JURY DEMAND= g yes XN°
VI]I. RELATED CASE(S) (S“
' fnl t' .`
IF ANY ms c wm IUDGE DocKET NUMBER
DA'l'E SIGNATURE OF ATI"ORNEY OF RECORD
09/30/2018 /s/ Kevin Sne||
mt
RECE[PT #_ APPLYING IFP J'UDGE MAG J'UDGE

_

JS44Reverse (Rcv 08/16)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law. except as provided by local rules of court. 'I`his form. approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)

(b)

(c)

III.

VII.

VIII.

Plaintiffs-Defendants. Enter names (last. first, middle initial) of plaintiH` and defendant. Ifthe plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plainti&` or defendant is an oHicial within a government agency. identify first the agency and
then the official giving both name and title.

County of Resideuce. For each civil case filed, except U.S. plaintiff cases. enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases. the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name. address. telephone number. and attorney of record. If there are several attorneys. list them on an attachment. noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule S(a), F.R.Cv.P.. which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. Ifthere is more than one basis of juiisdiction. precedence is given in the order shown below.

United States plaintiH`. (1) Ju.risdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiH` is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331. where jurisdiction arises under the Constitution of the United States. an amendment
to the Constitution. an act of Congress or a treaty of the United States. ln cases where the U.S. is a party. the U.S. plaintiH or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) 'I`his refers to suits under 28 U.S.C. 1332. where parties are citizens of different states. When Box 4 is checked. the
citizenship of the different parties must be checked. (See Section ]]] below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. 'I'his section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Desciii)tions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted. check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
'I`ransferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistn'ct Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THA'I` THERE IS NO'I` AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23. F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction
]ury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases. if any. Ifthere are related pending cases. insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.

